EU-Libya Framework Agreement
The next item is the report by Ana Gomes, on behalf of the Committee on Foreign Affairs, with a proposal for a European Parliament recommendation to the Council on the negotiations concerning the EU-Libya Framework Agreement.
Mr President, Libya has a strategic position with regard to controlling migratory flows to Europe, in addition to significant energy resources and great potential as a neighbour and partner in the Maghreb.
Some Member States have close relations with Libya, but it is important to ensure that such relations are duly anchored in the fundamental values and interests of the Union. Therefore, we support the development of relations with Libya through the establishment of a framework agreement covering various areas of cooperation with a view to stimulating a substantial political dialogue.
We cannot forget, however, that Libya is governed by a dictatorial regime with a history of serious breaches of human rights and terrorist attacks and interference in other countries, though, in the last few years, there have been signs that it wants to do a U-turn. Consequently, the framework agreement with Libya can only have the consent of this Parliament if certain conditions are met. A sine qua non condition is that Libya allows the United Nations High Commission for Refugees (UNHCR) to operate in the country again with an extended mandate. Let me say it quite clearly: no UNHCR, no agreement.
Libya must be persuaded to ratify the Geneva Convention on Refugees. As it is already a party to the African Refugee Convention, it is difficult to understand why its internal legal order does not recognise refugee status.
Any re-admission agreement between the European Union and Libya has to exclude all those who claim to be asylum seekers, refugees or persons requiring international protection, and it must be applied completely in accordance with the principle of non-refoulement. Critical situations, such as occurred with the 400 Eritreans who were on the verge of being expelled en masse from Libya last summer, must not happen again.
The European Union must encourage Libya to adopt legal and social solutions that improve the inhuman living conditions of the approximately 2 million immigrants - about a quarter of the population - who are working in Libya. These immigrants deserve legal protection and cannot continue to be treated as abeed, slaves. The European Union has to invest in joint programmes to combat the growing traffic in people, which has devastating consequences, particularly for women and children. The European Union's support for the International Organisation for Migration and all the organisations that help migrants in transit in Libya must be increased to improve the conditions of migrants interned in detention centres, which are starting to fill up again, in spite of suddenly being emptied in the middle of last year.
The Union cannot abstain from persuading Libya to commit itself to a moratorium on the death penalty and it is essential that it demands that the Libyan authorities publish the identity of national and foreign citizens who are executed. The Union must insist that Libya ratifies the Rome Statute of the International Criminal Court. Within the framework of cooperation, the Union must encourage reforms that modernise social, political and judicial structures, which open the country to the outside, which expose society to free information, which promote independence of the media and which invest in the institutional capacity building of corporate and labour organisations and other organisations that are representative of civil society. The Bouazizi revolution in Tunisia will certainly have repercussions in neighbouring Libya, and even the Gaddafi regime can understand that.
We have to strengthen the support given to the health sector in Libya through the Action Plan for Benghazi by extending it to other medical centres and other public health requirements. We understand that the negotiations between the European Commission and Libya are at an advanced stage, though some difficulties have emerged with regard to trade and energy cooperation.
From our point of view, it would be advantageous to set up an EU office in Tripoli soon to facilitate the negotiations and monitor the development of the situation in Libya.
Commissioner, in these recommendations, we ask the Commission for detailed information on the budget lines used and planned in the cooperation with Libya. I hope that you will be able to let us have this information soon.
Finally, I wish to point out that only recently did Parliament have the opportunity to consent to the Council's mandate for the negotiations. That is unacceptable and cannot continue. Finally, I would like to express my thanks for the cooperation of all the shadow rapporteurs, who were essential for the broad consensus that has been achieved on potentially such a divisive topic.
Member of the Commission. - Mr President, thank you for giving me the opportunity to brief this House regarding the negotiations on the European Union-Libya Framework Agreement.
The Commission and the European Parliament are already working closely on the Libyan issue. We have a joint interest in ensuring the positive development of our relations with Libya, which is an important neighbour. In this context, I would particularly like to congratulate your Delegation for relations with the Maghreb countries for the agreement reached during the visit to Tripoli, which indeed provides for regular consultation with the Libyan Parliament.
I am determined to ensure that the close cooperation between our institutions continues. In particular, I am keen to inform the European Parliament regularly about the latest developments regarding negotiations on the Framework Agreement. I know that our chief negotiator debriefs you after each negotiation session.
Let me give you some information on the latest state of play. We completed the ninth round of negotiations in mid-November in Tripoli. The next one is scheduled for 24-26 January in Brussels. Since the launch of negotiations more than two years ago, we have made good progress. In fact, we have provisionally agreed the preamble and six out of ten titles of the Agreement. In particular, we have reached a provisional agreement on the title on political dialogue, which contains important references to respect for human rights, the fight against weapons of mass destruction, the fight against terrorism, etc. Libya has agreed to establish a regular dialogue on human rights and fundamental freedoms, which was a key objective for us. In fact, we are very satisfied with the outcome achieved in this title.
As you might be aware, there are some outstanding issues, namely, the questions of energy and trade. Energy represents the core of Libya's economy - indeed, 70% of Libya's GDP. Therefore, the attention and caution Libya devotes to this issue is understandable. As for trade, Libya has limited experience negotiating complex trade agreements. This is why progress has been moderate in this field. Experts from both sides meet very regularly to ensure that we can reach agreement on these two issues as soon as possible but, of course, there are difficult political issues.
One of them is the question of the Rome Statute. Libya categorically refuses to make an explicit reference to the Rome Statute. However, it is ready to make a commitment on cooperation with the European Union on the fight against impunity, in particular, on those crimes defined in the Rome Statute.
On migration there are also difficulties, notably because Libya refuses to readmit third-country nationals. I have taken note of the recommendation made by this House regarding this particular aspect of the negotiation and I will certainly discuss this with Member States.
Also on migration, I can reassure this House that we are committed to ensuring that Libya respects its international commitments regarding the principle of non-refoulement. This is an important point for the European Union. We also consider that it is important that Libya should adhere as soon as possible to the 1951 Geneva Convention and its 1967 Protocol on the status of refugees. However, it should be noted that Libya has indicated that it does not intend to adhere to this Convention.
I would also like to stress that we are following closely negotiation between Libya and the UNHCR in the hope that a satisfactory solution will be found to ensure that the UNHCR is able to discharge its mandate fully and in a legally secure environment.
More generally, in October, we reached an agreement with a view to developing cooperation with Libya on all migration-related issues, including the issues of international protection, improving the conditions of migrants in Libya, management of migration and border control. This is a positive development because we need to work jointly with Libya to tackle all the challenges that it faces in relation to migration.
Finally, let me conclude on the issue of the negotiating directives, which this House has repeatedly requested access to. I am fully aware of the obligations created by Article 218 of the Lisbon Treaty. As you know, negotiating directives are a classified document of the Council. This is why the Council had to study your request in a horizontal manner. I am glad to tell you that this debate has been concluded and, as you are probably aware, the Council has granted access to the negotiating directives of the European Union-Libya Framework Agreement in respect of the agreed procedures and of the Council's security regulations. The Council has informed the Chair of the Committee on Foreign Affairs accordingly.
on behalf of the PPE Group. - Mr President, the June 2009 Council recommended prioritising the conclusion of readmission agreements with Libya and Turkey, considered as major gates for illegal immigration into Europe.
The Libyan gate mainly affects Malta and Italy. Massive illegal immigration in Malta risks altering its demographic composition. Although shared responsibility is recognised by all, little is done in practice to correct this development. The number of arrivals in Malta decreased only when Italy, equally affected, reached a bilateral agreement with Libya, in which Libya assumed responsibility for patrolling its shores and harbours.
What is needed is an EU-Libya readmission agreement in the context of a framework agreement. Negotiations are difficult, but we support the Commission's efforts and we encourage it to continue until it succeeds.
We commend the migration and cooperation agreement concluded between the Commission and Libya last October. It is essential to prepare Libya with regard to issues such as the protection system for asylum seekers, the management of land borders, the alignment of legislation with the African convention on refugees and the management of migratory flows.
We know about the human rights situation, the dependent judiciary, the conditions of detention, torture and capital punishment in Libya. However, the readmission agreement is necessary. This excludes people who are entitled to asylum, need political protection, or risk mistreatment in Libya, while the principle of non-refoulement applies to everybody.
Mr President, ladies and gentlemen, the work done by Mrs Gomes in my view makes a serious contribution to what the Commission should do in defining the framework agreement.
Libya undoubtedly plays a decisive role in the fight against terrorism, in peace and security in Africa, in the fight against illegal immigration in the Mediterranean, and in the energy sector. Our aim in the context of the European Union's strategy must therefore be to consolidate Libya's integration into an international political and economic system based on shared rules.
To achieve that, a number of conditions need to be imposed on Libya, and that is what the recommendation is calling for. First of all, in the matter of immigration, Libya is clearly a transit country. This is an extremely important subject, but it cannot be seen simply in terms of security, stopping immigration and refoulement.
The subject involves the need for a government ruled by the streams of economic and social policies equal to the challenge of migration, the issues of the recognition of political refugees and the ratification by Libya of the Geneva Convention and, lastly, the problem of the readmission of immigrants based on concrete guarantees to safeguard the immigrants' living conditions.
Then there is the question of launching economic and democratic reforms to make decidedly more room for democracy in this important country. We shall have to take this issue into ever greater account, as the events in neighbouring Tunisia are showing.
Lastly, this recommendation calls for reflection on the issue of bilateral agreements. Such agreements can certainly make a valid contribution to defining and solving problems, but they are not the final answer. For example, the problem we have with Italian fishing boats shows that the bilateral agreement option does not address these problems. Now, however, the review of the partnership and neighbourhood policies also involves the call to rethink the Libya question in a new framework, which means including Parliament.
Many of us have called for the Council's mandate for the framework agreement to be made known. In this respect, Commissioner, there is a real need to break step and involve the European Parliament more and more in defining new policies for the countries to the south of Europe.
on behalf of the ALDE Group. - Mr President, first of all, I would to thank the rapporteur for her outstanding work in trying to consolidate the positions of all the groups of the European Parliament.
Regarding this report, I would like to highlight the importance of addressing the situation of immigrants in Libya trying to cross the Mediterranean. I can fully understand the concerns of the southern Member States relating to the flow of illegal immigrants and the pressure it puts on their budgets as well as on society in general.
However, while keeping in mind the interests of Member States, we cannot set aside European values. The EU cannot afford to have the blood of any asylum-seeker or refugee on its hands. No agreement of the EU and its Member States with Libya should lead to the inhuman treatment, torture or execution of anyone. Therefore, it was encouraging to hear from the Commissioner that he sees progress in EU-Libya relations and negotiations.
on behalf of the Verts/ALE Group. - Mr President, we witnessed in Tunisia the rising of the people against an oppressive and abusive regime which has denied them basic human rights for years. It is a big source of shame for the EU that for many years, we have been supportive of this dictatorship. To make things even worse, the EU risks committing the same mistakes in Tunisia's neighbouring country, Libya.
If the Commission and the Council do not change course, it will continue to prop up yet another dictator in the region in the name of stability and border control and migration. For years, the Gaddafi regime, one of Ben Ali's best friends as we have seen recently again, has been systematically violating the human rights of its citizens and especially of migrant workers. Nevertheless, the EU and several of its Member States have increasingly close relations with Libya, and the EU is now even negotiating this framework agreement.
I therefore urge the Council and Commission to notice the writing on the wall and ensure the following conditions are fully satisfied before we can conclude any agreement with Libya:
First of all, Libya needs to ratify and implement the UN refugee convention and grant the UNCHR full access to the country; secondly, it needs to guarantee adequate protection and rights for migrants and adopt asylum legislation including the principle of non-refoulement; thirdly, no readmission agreement with Libya can be concluded until the high risk of inhuman and degrading treatment faced by migrants in Libya has ceased to exist.
And, on that matter, because I do not think this will come too soon, I really wish the Commission to fail in the negotiations on the readmission agreement.
Furthermore, Parliament needs to be fully informed at all stages of the negotiation process.
The Greens strongly object to any dirty deal with a dictator like Gaddafi on the back of migrants and Libyan citizens. Continued EU support for this oppressive regime is neither in line with the EU's values and legal commitments, nor does it serve its long-term interests in the region. As we have so vividly seen now in Tunisia, only a democratic and free country will be truly stable and prosperous.
Let us make sure the EU does not commit the same mistake twice.
on behalf of the ECR Group. - Mr President, Libya is a country where human rights are routinely abused and democracy is non-existent. Colonel Gaddafi has never stood for election since coming to power 41 years ago. Indeed, political parties are banned.
Gaddafi is the Fidel Castro of Africa. He tries to portray himself as a benevolent father of his own people, even claiming that he has no formal role in the state hierarchy. We in my country, the UK, know him differently as a previous sponsor of terrorism, in particular, the Lockerbie bombing of 1988.
To polish up his international image he has, to his credit I suppose, compensated grieving families, but in truth, the maverick Gaddafi would be totally ostracised by the West were it not for Libya's prodigious reserves of oil and gas. This gives Gaddafi leverage over the EU and, in particular, he has sought to divide the Council by courting the leadership of certain Member States.
Nevertheless, on pragmatic grounds, I accept the need for cordial trading and diplomatic relations between the EU and Libya under a framework agreement. But I do fear that all we are really doing is consolidating Gaddafi's power, which, in due course, inevitably will pass to one of his sons in a dynastic succession akin to that of North Korea.
Mr President, I should like to start by thanking the rapporteur for her work and Mr Füle for being here today. We consider that in what is, from every point of view, a sensitive region, constant efforts should be made in the Mediterranean to develop understanding and cooperation, cooperation on an equal footing that takes account of the asymmetries and inequalities that exist in the various sectors of development between countries in the Mediterranean and between the European Union and its neighbouring countries in the region, cooperation that targets lasting peace. This can be achieved through dialogue on the basis of mutual respect and, as such, we must be open to reciprocal influence. Within this framework, we are in favour of strengthening relations between the European Union and Libya.
However, there are certain sensitive issues which require particular attention in the process of developing these relations. I shall comment mainly on the issue of refugees, immigrants and the readmission agreement. The aim is to achieve a readmission agreement with Libya, as part of the framework agreement being discussed between the European Union and Libya. If such an agreement is signed without any concomitant reforms to improve the social and economic circumstances of immigrants, this will add to the continuing infringements of human rights, meaning that we shall be advocating the forced return of immigrants to conditions which do not guarantee their safety or minimum acceptable living standards.
We need to demand that the Libyan authorities duly recognise the presence of the UN High Commissioner for Refugees. We must also address the sensitive issue of the death penalty. The right thing to do would be to seek an agreement suspending its application in Libya, with the ultimate aim being its abolition.
Mr President, ladies and gentlemen, I am in favour of concluding the framework agreement between the European Union and Libya because it is a step forward compared to the past on important points such as immigration, cooperation in economic and health matters, particularly the fight against AIDS, and, to some extent, the energy programme.
Another important subject is Libya's control over terrorist activities, not only on its own territory, but also on the country's southern borders. Progress has been made with an agreement between the Council and the Libyan Government, including on general principles such as the Statute of Rome and the United Nations Convention on Refugees. Much remains to be done - that is obvious - but it is important for Parliament to support the agreement already negotiated without bringing it back into discussion and risk losing the results that have already been achieved.
I hope the collaboration between the European Union and Libya brings about the same results that were achieved with the Friendship Agreement between Libya and Italy, which, amongst other things, has settled the long-standing dispute over the country's colonial past. If one has to deal with governments and countries about specific issues, one cannot choose whom to talk to.
(NL) Mr President, the European Commission has provided a new export product to Libya, a rogue state, and its dictator Gaddafi. Oil production is not the only way that Libya makes money these days - it also enriches itself by blackmailing Europe. Dictator Gaddafi will pocket EUR 60 million of European taxpayers' money in return for preventing fortune seekers from Africa from reaching Europe. That EUR 60 million is just the beginning, because Mr Gaddafi is now demanding that that amount be increased to EUR 5 billion each year and backing up his demands with threats. It could be that the European Commission has allowed itself to be led astray by Mr Gaddafi's pretty face, but I do not trust that man one inch.
I have a few newspaper articles with me from recent years: Gaddafi demands billions from the EU. Libya puts pressure on London and Edinburgh. Gaddafi wants more money or else he will let Europe turn black. Gaddafi: 'Islam must become the religion of Europe'. Gaddafi rejects democracy in favour of strict observance of Sharia law. Gaddafi uses 30 million Africans who want to come to Europe as a bargaining chip. Gaddafi wants to launch a jihad against Switzerland.
Honourable Members of the European Parliament, we should not reward this scoundrel Gaddafi. We should punish him if Libya continues to allow so many refugees free access to Europe. Nor should we reward the refugees with refugee status or permanent residence. They should be sent straight back to Africa. Rewarding refugees with European refugee status, benefits and training programmes will lumber us with an even bigger stream of asylum seekers, with many drowning in the attempt to get a foothold on the European mainland. The European Union's generous and feeble asylum policy is the real cause of the large influx of asylum seekers.
(SV) Mr President, Libya is quite good at ratifying international agreements, but it seems to be just as good at refraining from implementing these agreements. It is a disgrace that Libya has a seat and a vote in the UN Human Rights Council. Incidentally, it is also a disgrace that Saudi Arabia does too. By means of forceful pressure from its largest trade partner, the EU, Libya really should be made to pay attention to what respect for human rights and freedoms means and what these entail.
As we all know, the EU's relations with Libya concern various aspects of how refugees should be treated. Until the Council and the Commission can persuade Libya to allow the United Nations High Commissioner for Refugees to reside lawfully in the country, it will not be feasible to feel the slightest degree of confidence about how refugees are treated in Libya.
Libya's leader is a master of capriciousness and unreliability. The EU is now about to conclude a framework agreement with him. I cannot help but wonder what the term 'framework' means to a regime like Colonel Gaddafi's, which shows disrespect without bounds when it comes to human rights issues. We know that Libya practices widespread discrimination against migrant workers on account of their nationality and that the racist persecution of African migrant workers exists.
Human dignity is more important than money. Therefore, respect of human rights and freedoms must, in fact, be so important as to prevent us from handing over people to a state in which torture or other forms of inhumane treatment are practised. This is, incidentally, what the charters of the European Union require.
(RO) Mr President, Libya is the European Union's third biggest supplier of oil and gas, while the Union is Libya's main trading partner, accounting for more than two thirds of this country's total trade. We must also take into account the progress made by the authorities in Tripoli, which have successfully shifted the country from a situation of isolation and embargos to becoming open and economically and diplomatically dynamic.
However, the European Union is not merely a community of economic interests, but is based on a set of values which we cannot abandon for the sake of pragmatism. Admittedly, Libya no longer sponsors terrorism, has abandoned its nuclear programme, agreed to pay compensation to the families of terrorist attack victims, released the Bulgarian nurses condemned to death for spreading HIV and concluded agreements with some European states. I think that we must encourage this progress, but the partnership between the European Union and Libya needs to have a solid moral foundation.
In this respect, the report from Mrs Gomes, whom I would like to congratulate on the job she has done, highlights the serious shortcomings in the respect for human rights, which we are duty-bound to tackle. Last year, we adopted a resolution in which we asked Libya to abolish capital punishment. I believe that it is appropriate for us to reiterate this request for abolition, backed up by the request to comply with international norms for legal fairness, especially as foreigners are victims of abuses.
Particular attention must be focused on the problem of migrants and refugees, both those extradited by Libya to their countries of origin where their lives are exposed to serious threats, and those returned by Italy to Libya where they are likely to face harsh reprisals. On the other hand, pressure is required for Libyan asylum legislation to be adopted and for agreements to open the Office of the United Nations High Commissioner for Refugees, which kept a record in Libya of almost 13 000 refugees and asylum seekers.
As regards the readmission agreement as part of the EU-Libya Framework Agreement, I call on the Council to drop this plan as it would involve repatriation to a country which systematically violates human rights. The policy of the Berlusconi government cannot be accepted as the example to follow. The Italian exception must not become the European rule.
(IT) Mr President, ladies and gentlemen, it is barely credible for the European institutions to still want to conclude a framework agreement with a dictatorship like Libya.
We cannot go on saying that Libya has very important trading relations with European Union Member States and acts as a partner for the European Union in the Mediterranean basin, and putting respect for human rights as a secondary issue.
The primary condition for us to be able to start a credible dialogue with Libya is for that country to ratify the Geneva Convention. We cannot barter economic interests for human lives: not just the lives of Libyan citizens, but also of people from other countries who are fleeing civil wars and religious persecution and pass through Libya only to find death and horrendous torture.
We have a duty not to forget the thousands of calls for help made by people held in Libyan prisons. We cannot forget the horrors that Gandufa prison revealed to us.
Libyan citizens do not enjoy many political and civil rights, such as freedom of expression, assembly and association. The oral amendment by the Group of the European People's Party (Christian Democrats), which seeks to replace the term 'treaty' in recital B with 'agreements between Italy and Libya on joint coastal patrols' is absolutely unacceptable, and the Italian delegation from Italia dei Valori will vote against it.
The agreement between Italy and Libya is much more complex: it is a treaty with precise conditions regarding more complex issues than joint coastal patrols. For the European Parliament to remain credible, it needs to call a spade a spade, even if that may be embarrassing.
A separate discourse needs to be entered into for the UNHCR, the United Nations Refugee Agency, which is unable to carry out its work in Libya and is accused by the Libyan regime of incredible abuses and crimes. Are these the bases on which agreements should be conducted? We cannot deal with either terrorists or dictators. We are the European Parliament, not the board of directors of an economic giant.
(FR) Mr President, I would like to thank Mrs Gomes for giving us the chance to debate a mandate for negotiations that is certainly thorny, as is the content of the negotiations themselves. The Tunisian example should serve as a warning that we need to proceed very cautiously, especially in the way in which we report on the negotiations.
We cannot simply notch up successes as we go through the negotiations and celebrate because a regime such as the Gaddafi regime may have agreed to certain human rights references, for example, because that regime is well-known for its major violations of all fundamental rights. What is more, all the migrants who arrive on our shores, though they are increasingly fewer in number, say in so many words that they would rather drown on the way here than go back to Libya, because of the rapes, torture, abuse, forced repatriations, mass expulsions and racist acts. It has already been said, and I will repeat it: the list of serious, mass human rights abuses of migrants in Libya is long.
So yes, of course, I think it is absolutely urgent that we do everything in our power to improve these people's situation. This is a job for the High Commissioner for Refugees, and it is our task to resettle the individuals identified by the HCR. It is also a job for community-based organisations, which, at the moment, are extremely thin on the ground and need to be strengthened by all means possible.
I believe that, if we truly want to abide by the goals we have set for our foreign policy in the Treaties, we still have a long way to go before we can send migrants staying illegally in the EU back to Libya.
Mr President, back in 2007, President Sarkozy denied any link between the release of five Bulgarian nurses from Libya and the Libyan order for French missiles worth EUR 240 million.
These arms were sold to a country held responsible for the Lockerbie bombing and the supply of terrorist weapons. Yet even Gaddafi's son suggested that there was a link between the two deals. It was arms for prisoners.
In 2004, the EU removed the arms embargo against Libya in exchange for migration controls. That was arms for borders.
Now, the London Times reports that Baroness Ashton suddenly wants to drop the EU arms embargo against China, which was imposed because of the massacre in Tiananmen Square, saying it is 'a major impediment to developing stronger EU-China cooperation'.
Actually, I believe it is a major impediment to saving the euro, is it not? Just like the Libyan deal, it seems the EU is so desperate now to save the euro that it is prepared to risk our collective security, as only the Chinese have enough money to rescue the euro. This is arms for bonds. Chinese foreign exchange reserves are USD 2.9 trillion. It has already bought Greek, Spanish and Portuguese bonds. However, China is also the country that bans the word 'democracy' from its search engines and executes thousands every year.
So, I ask in all sincerity, just how low will the EU go to save the euro?
(DE) Mr President, the overthrow of the Tunisian Government has caused shock waves in neighbouring countries in the Maghreb region, which are mainly dictatorships, and also in Libya. A radical change of this kind is, of course, also an opportunity for democracy, but only when it cannot be exploited by Islamic agitators.
The unrest will certainly have an impact on the influx of refugees. Therefore, it is important for us to cooperate more closely with the African countries on the refugee problem. However, Colonel Gaddafi's call for the European Union to pay Africa at least EUR 5 billion a year to combat illegal immigration is definitely a move in the wrong direction. The countries of the European Union are already paying billions of euro in development aid. In my opinion, the aid system urgently needs to be reviewed to ensure that the aid no longer benefits dictatorships and corrupt regimes, but instead reaches the people who really need it.
In addition, the plight of Christians in Islamic countries must be given a higher priority in EU foreign relations.
(DE) Mr President, Mr Füle, we are responsible for all the men, women and children who seek refuge here because their lives are at risk. This responsibility is the result, on the one hand, of the moral values which Europe now represents and of the personal history of many Europeans, which is often forgotten in this context, and, on the other, of the legal guarantees given in international treaties and conventions.
If we take on responsibilities, then we must also be prepared to bear the accompanying burden. This means sharing it equally between the Member States. It definitely does not mean placing the responsibility on the shoulders of a few countries whose borders happen to coincide with the external borders of the EU or, and this is the reprehensible thing which I cannot condone, paying regimes such as that of Colonel Gaddafi to relieve us of the burden.
Let us have no misconceptions. If we can prevent people from undertaking a dangerous journey which may put their lives at risk, this is a good thing. However, Colonel Gaddafi and his regime are not concerned with saving lives or protecting people. They are only interested in hard financial facts. The European Union should beware of becoming the accomplice of a regime which shows a complete disregard for human rights.
I have visited the camps in Libya and seen what goes on there. We had the opportunity to speak with the people in charge. They are not concerned about human rights or about giving refuge to people. They complained that we had not given them any gunboats to allow them to defend their borders more effectively. We rightly have not supplied Colonel Gaddafi with any boats, because they could become dual-use items. We also have to take this into account. We must not betray our values simply because we want the economic benefits or a readmission agreement. I am also of the opinion that we should take a look at the negotiation mandate of all the Members of this House and not just a few. Secret diplomacy will not take us any further forward, particularly not following the experiences we in the European Union have had with the regime - and we cannot give it any other name - of Colonel Gaddafi. This is another point which we should not forget and I am calling on you to make sure of this. Mrs Gomes has mentioned all the criteria which must be met if we should ever reach the stage of an agreement.
(MT) Mr President, those who are against the agreement with Libya should appreciate that it is our neighbour! Neighbours cannot be ignored. A way has to be found to live with one's neighbour, though it does not necessarily mean agreeing with their way of doing things.
It is all very well for those colleagues who do not originate from a country neighbouring Libya to criticise this agreement, but it is far more difficult for those Mediterranean countries that lie at close proximity to Libya to find a way of cooperating with this country.
It is true that the agreement should also include a chapter on immigration, as well as a readmission agreement. Doubtless, this must also respect the right to international protection for all those who seek asylum.
(ES) Mr President, this debate on Libya is taking place at a time when very significant changes are happening in another neighbouring Mediterranean country: Tunisia.
I have always believed that the European Union must help to promote serious reforms in the Mediterranean region, with the aim of making it an area of freedom and prosperity. I refer to my speeches in this House in recent years, in which I have repeatedly said that the Union's policy cannot be focused on simply maintaining the status quo.
This is not, however, the specific issue being debated today, which is the Framework Agreement with Libya. I would like to stress the need to cooperate with Libya in managing migratory flows, including an agreement to readmit illegal immigrants including third-country nationals, as is the case in all readmission agreements concluded by the Union.
Giving in to Libyan positions that are contrary to this agreement would be detrimental given Libya's important position as a transit country, and it would also send a very negative message for the negotiations with Morocco and Algeria on readmission agreements, which have been in deadlock for many years.
However, we do also have to insist that the Libyan authorities respect the rights of refugees, including - as has already been said - the principle of non-refoulement.
(IT) Mr President, ladies and gentlemen, the Maghreb is going through difficult times. The bloody encounters in Tunisia over the last few days are conclusive proof of that.
It would be a serious mistake at this moment in history if we did not recognise the urgent and decisive need to strengthen relations with Libya, which lies at the heart of the Mediterranean and plays a vital role in containing and regulating the flows of migrants. Despite all its contradictions - I was in Libya with Mrs Gomes - there is no doubt that a framework agreement could certainly make a contribution to the fight against terrorism, to fundamental freedoms and to the energy issue. To ignore Libya and the Maghreb would truly be a very serious mistake.
A reference model is the Friendship Treaty with Italy, which could be implemented to ensure that this framework agreement is really solid.
Member of the Commission. - Mr President, I thank the Members of Parliament for their remarks. I will send the rapporteur, Ms Gomes, more details of national indicative plans for the years 2011-2013, showing EUR 60 million being provided for our programmes in Libya.
I am fully aware that certain topics are problematic in relations with Libya. Nonetheless, the European Union has taken the option of building relations with Libya in order to be able to address all issues in an open and constructive manner, including very sensitive ones like human rights, the respect for fundamental freedoms and the rights of migrants.
Last year, I visited the detention centre in the Libyan Desert with Cecilia Malmström. I have absolutely no illusions about the challenges we face. I also had the opportunity to understand what the alternatives are to our engagement in the field of migration.
Let me add a third, personal remark: we are not rewarding anyone with these negotiations; we are taking care of our interests in accordance with the values we believe in. Libya has shown its strong will to deepen relations with the European Union. We consider that this is positive and that the European Union should continue to pursue the policy of engagement. I am, of course, committed to ensuring that this will be done with full transparency, taking the views of the European Parliament into account.
rapporteur. - Mr President, I would like to thank all my colleagues who have participated in this debate.
I think this debate highlights the dilemmas we face. From my own visit to Libya, as part of the delegation led by our colleague, Mr Panzeri, in November 2010, I came to the conclusion that we have to pursue the line of engagement. We recognise that we have to deal with a difficult interlocutor, but it would be unconscionable not to pursue that line because there are humanitarian obligations towards the people who are suffering so much in Libya, in particular, the migrants who are going through Libya and enduring the situation there.
I believe that many of the difficulties are due to the fact that this regime is isolated. Despite the difficulties, and despite having no illusions that we will achieve an agreement soon or that all the conditions that we put forward will be met, we need to pursue that line. In my opinion, this is clear.
Indeed, in that sense, having the EU delegation established in Tripoli is extremely important because I think that - as many have said here - what is happening in Tunisia now is bound to have repercussions in Libya, despite the differences. In Libya, we are not dealing with a similar situation in many respects because of the total dependency of the people on income from oil.
Nevertheless, I think that the message is that, despite our different perceptions at this stage, we are committed to following closely the negotiations by the Commission. I am grateful for the briefings we have had and which have been useful. We will follow them very closely and will be able to make recommendations at any time.
I think that through the very wide consensus achieved with the collaboration of my shadow rapporteurs and everybody, we are conveying a very clear message to the Council and to the Commission, which has the task of negotiation, but also to our Libyan interlocutors, on what points we believe are absolutely essential to be met if we are to achieve the improvements that we want to see in the bilateral relations, and also on the crucial question of respect for human rights in Libya. That message is very clear.
The debate is closed.
The vote will take place on Thursday, 20 January 2011.
Written statements (Rule 149)
in writing. - I welcome the opening of negotiations between the EU and Libya, as a step to develop a new relationship for the EU in the Mediterranean region and in Africa. I also consider cooperation with Libya useful in addressing issues such as security and stability, migration, public health, development, trade, climate change, energy and culture.
However, I urge the Council and the Commission to press Libya to ratify and implement the Geneva Convention on Refugees of 1951 and its 1967 Protocol, including full cooperation with the UNHCR, so as to guarantee adequate protection and rights for migrants, and adopt asylum legislation that recognises refugees' status and rights accordingly, notably, the prohibition of collective expulsion and the principle of non-refoulement.
I also remind the Council and the Commission of their obligations to ensure full compliance of the EU's external policy with the Charter of Fundamental Rights, particularly its Article 19, which prohibits collective expulsion and grants the principle of non-refoulement. I urge the Council and the Commission to request that the Libyan authorities sign a Memorandum of Understanding granting the UNHCR a legal presence in the country, with a mandate to exercise its full range of access and protection activities.